Defendant-appellant, William Edward Wadsworth, appeals a decision of the Butler County Court of Common Pleas, Domestic Relations Division, affirming the report of a magistrate.1
Appellant submits ten assignments of error, all of which are directed to the trial court's decision to adopt a magistrate's report concerning child support payments.
The assignments of error are overruled since appellant, as the party objecting to the magistrate's report, failed to provide the trial court with a transcript of proceedings by which it could make findings independent of the report. State ex rel. Duncan v. Chippewa Twp.Trustees, 73 Ohio St.3d 728, 1995-Ohio-272. Under such circumstances, appellate review is limited to a determination of whether the trial court's decision constituted an abuse of discretion. Id. Having reviewed the record before us, we find no abuse of discretion by the trial court. Accordingly, appellant's assignments of error are overruled and the trial court's judgment is affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form. A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
James E. Walsh, Presiding Judge, Stephen W. Powell, Judge, William W. Young, Judge.
1 Pursuant to Loc.R. 6(A), we have sua sponte assigned this appeal to the accelerated calendar.